DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 13/235845, filed on 10/31/2011.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-18 and 25-30 of U.S. Patent No. 10979185B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both the current application 17225136 and U.S. Patent No. 10979185B2 claim “receiving, by a user equipment (UE), information on reception of a plurality of Channel State Information Reference Signals (CSI-RSs), wherein the information includes at least one parameter to determine candidate subframes; receiving, by the UE, information indicating locations of first subframes that satisfy a first condition; and receiving, by the UE, the plurality of CSI-RSs using a first set of the candidate subframes that do not satisfy any of one or more predetermined conditions including the first condition, wherein a second set of the candidate subframes, including the first subframes, that satisfy any of the one or more predetermined conditions, including the first condition, are not used to receive the plurality of CSI-RSs by the UE.”

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6-8, 10, 12-14, 16 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nam et al. US20100238877A1, hereinafter Nam in view of Khandekar et al. US 20090252077 A1, hereinafter Khandekar.
Regarding claim 1, Nam teaches a method for wireless communication (Nam: para. [0004-0012]), comprising:

receiving, by a user equipment (UE) (Nam: para. [0045] Each of base stations 101-103 may implement a transmit path that is analogous to transmitting in the downlink to subscriber stations 111-116), information (Nam: para. [0055 & 0059] a CQI reference signal (CQI RS) mapping pattern is defined as a set of resource elements (REs) in one resource block (RB) spanning two slots (or one subframe), where the pattern repeats every RB in a subset or in the set of RBs) on reception of a plurality of Channel State Information Reference Signals (CSI-RSs) (Nam: para. [0046-0051] reference signal (RS) pattern), 
wherein the information (Nam: para. [0055 & 0059] a CQI reference signal (CQI RS) mapping pattern is defined as a set of resource elements (REs) in one resource block (RB) spanning two slots (or one subframe), where the pattern repeats every RB in a subset or in the set of RBs) includes at least one parameter to determine candidate subframes (Nam: para. [0046-0051] reference signal (RS) pattern);


receiving, by the UE, the plurality of CSI-RSs (Nam: para. [0049-0051 & 0055-0064] and figure 5 set of CQI RS REs) using a first set of the candidate subframes (Nam: para. [0061-0064 & 0055-0059] Each set of CQI RS REs labeled with number i carries the pilot signals for antenna port i, where i=0, 1, 2, 3) that do not satisfy any of one or more predetermined conditions including the first condition (Nam: para. [0051-0052] CQI RS of Cell-specific reference signals (or common reference signals: CRSs (corresponds to first candidate subframes) are transmitted in all downlink subframes in a cell supporting non-MBSFN transmission. MBSFN corresponds to the predetermined condition, that when it is non-MBSFN CRS are transmitted), 
including the first subframes, that satisfy any of the one or more predetermined conditions, including the first condition (Nam: para. [0049-0052] DL RSs of category - multi-media broadcast over a single frequency network (MBSFN) RSs), are not used to receive the plurality of CSI-RSs by the UE (Nam: para. [0052] Cell-specific reference signals (or common reference signals: CRSs (corresponds to first candidate subframes) are transmitted in all downlink subframes in a cell supporting non-MBSFN transmission. MBSFN corresponds to the predetermined condition, that when it is MBSFN, CRS are NOT transmitted).
It is noted that Nam does not explicitly disclose: 
receiving, by the UE, information indicating locations of first subframes that satisfy a first condition; and
wherein a second set of the candidate subframes, including the first subframes, that satisfy any of the one or more predetermined conditions, including the first condition.
However, Khandekar from the same or similar fields of endeavor teaches the use of:
receiving, by the UE, information indicating locations of first subframes that satisfy a first condition (Khandekar: para. [0048] The first eNB may treat the reserved subframes as MBSFN subframes and may send system information conveying the MBSFN subframes to its UEs); and
wherein a second set of the candidate subframes, including the first subframes, that satisfy any of the one or more predetermined conditions, including the first condition (Khandekar: para. [0048] The first eNB may treat the reserved subframes as MBSFN subframes and may send system information conveying the MBSFN subframes to its UEs). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Khandekar in the method of Nam. One of ordinary skill in the art would be motivated to do so for “modified” MBSFN subframes may be used to support additional eNB capabilities (Khandekar: para. [0062]).

Regarding claim 2, Nam and Khandekar teach the method of claim 1, wherein the at least one parameter indicates a reception periodicity (Nam: para. [0065] each group of CQI subframes that contains CQI RS REs for a set of antenna ports can be either periodically set (e.g., every 5 subframes)) and an offset of the candidate subframes (Nam: para. [0066] the periods and offsets for all the groups of CQI RS subframes can be set by broadcast signaling).

Regarding claim 4, Nam and Khandekar teach the method of claim 1, further comprising: receiving information on the second set of candidate subframes (Nam: para. [0049-0051 & 0055-0064] and figure 5 DL RSs of category: multi-media broadcast over a single frequency network (MBSFN) RSs).
Regarding claim 6, Nam and Khandekar teach the method of claim 1, wherein the second set of the candidate subframes comprises special subframes (Nam: para. [0049-0052] DL RSs of category - multi-media broadcast over a single frequency network (MBSFN) RSs).

Regarding claims 7-8, 10 and 12, Nam teaches a user equipment (Nam: para. [0030] UE), comprising: a circuitry, which is configured to (Nam: para. [0012 & 0041]), and Nam and Khandekar disclose all the limitations as discussed in the rejection of claims 1-2, 4 and 6, therefore apparatus claims 7-8, 10 and 12 are rejected using the same rationales.

Regarding claims 13-14, 16 and 18, Nam teaches a device for a user equipment (UE), the device (Nam: para. [0030] UE), comprising: a circuitry, which is configured to (Nam: para. [0012 & 0041]), and Nam and Khandekar disclose all the limitations as discussed in the rejection of claims 1-2, 4 and 6, therefore apparatus claims 13-14, 16 and 18 are rejected using the same rationales.

Claims 3, 9 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nam and Khandekar as applied to claims 1, 7 and 13 above, and further in view of Takeshita et al. US 20100189045 A1, hereinafter Takeshita.
Regarding claim 3, Nam and Khandekar teach the method of claim 1, wherein the second set of the candidate subframes comprises MBSFN (Multi-Broadcast Single-Frequency Network) subframes (Nam: para. [0051-0052] multi-media broadcast over a single frequency network (MBSFN) RSs), and 
it is noted that Nam and Khandekar do not explicitly disclose:  designated for a MBMS (Multimedia Broadcast Multicast Service) service.
However, Takeshita from the same or similar fields of endeavor teaches the use of: a MBMS (Multimedia Broadcast Multicast Service) (Takeshita: para. [0006-0010] wireless resource information used by the MBMS data). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Takeshita in the method of Nam and Khandekar. One of ordinary skill in the art would be motivated to do so for distributes data received from the base station control apparatus to a plurality of queues depending on priorities (Takeshita: para. [0072]).

Regarding claim 9, Nam, Khandekar and Takeshita disclose all the limitations as discussed in the rejection of claim 3 and therefore apparatus claim 9 is rejected using the same rationales.

Regarding claim 15, Nam, Khandekar and Takeshita disclose all the limitations as discussed in the rejection of claim 6 and therefore device claim 15 is rejected using the same rationales.

Claims 5, 11 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nam and Khandekar as applied to claims 1, 25, 29, 33 and 37  above, and further in view of Love et al. US20100238845A1, hereinafter Love.
Regarding claim 5, Nam and Khandekar teach the method of claim 1, and Nam and Khandekar do not explicitly teach wherein the second set of the candidate subframes comprises subframes used as a backhaul link for data reception.
However, Takeshita from the same or similar fields of endeavor teaches the use of: wherein the second set of the candidate subframes comprises subframes used as a backhaul link for data reception (Love: para. [0043 & 0038 & 0020] The eNB and RN can communicate on the backhaul using the special sub-frames on both downlink (eNB to RN) as well as uplink (RN to eNB). Additionally, it may be possible for the eNB to RN downlink transmissions via MBSFN-based signaling while the uplink (RN to eNB) transmissions occur over the special sub-frames). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Love in the method of Nam and Khandekar. One of ordinary skill in the art would be motivated to do so for eNB and RN can further cooperate with one another to improve the performance (and effectiveness of the relays) of the system. For interference coordination, the eNB and RN can divide the time-frequency resources for scheduling their respective UEs. Thus, the eNB and RN can use orthogonal (or nearly orthogonal) resources to mitigate interference (Love: para. [0044]).
Regarding claim 11, Nam, Khandekar and Love disclose all the limitations as discussed in the rejection of claim 5 and therefore apparatus claim 11 is rejected using the same rationales.
Regarding claim 17, Nam, Khandekar and Love disclose all the limitations as discussed in the rejection of claim 5 and therefore device claim 17 is rejected using the same rationales.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please also see PTO892.
Ohshima et al. 20100070139.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064. The examiner can normally be reached 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WUTCHUNG CHU/           Primary Examiner, Art Unit 2468